Order entered April 3, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00417-CV

                          IN RE LESTER JON RUSTON, Relator

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F04-21379-M

                                          ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

prohibition. We ORDER that relator bear the costs of this original proceeding.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE